Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action. Claims 1 through 16 were considered.

Response to Amendment
2.	This action is in response to communication filed on 02/14/2022.
a. Claims 1-4 and 6-16 are pending in this application.
b. Claims 1-2, 4, and 6-16 has been amended.
c. Claim 5 has been previously canceled.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
3.	Applicant’s arguments, see page 9-20, filed on 02/14/2022, with respect to the rejection(s) of claim(s) 1-16 under 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 1, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Raciborski et al. (US 20070067424 A1 hereinafter Raciborski) in view of Yoo et al. (US 2011/0131341 A1, hereinafter Yoo).

Regarding claim 1, Raciborski teaches a system for requesting a bid for serving or caching a data object, the system comprising: 
at least one receiver; at least one transmitter; and at least one processor ([16]), wherein the system is comprised in a content delivery network (CDN) (fig. 1A(110)), and wherein the at least one processor is configured to: 
use the at least one receiver to receive a data object request to serve the data object, the data object request identifying the data object ([68-69]: In step 404 where a web page is formulated on the content site 116 for a recipient computer 128 that requests the web page. In step 408, the recipient selects a URI aimed at the URI rewriter 308. The URI rewriter 308 receives the URI and information about the recipient computer 128 and formulates a bid message (i.e. receive web page request, here web page URI is selected by the user)), 
use the at least transmitter to transmit bid requests to a plurality of CDN nodes in the CDN ([69]: The analysis engine 312 passes the bid message to the analysis interface 330 of the CDN 110 in step 412. [55-56]: The analysis engine 312 communicates with an analysis interface 330 of the CDN 110. Requests for real time and advance quotes are received by the analysis interface 330 from various content originators 106 (i.e. transmit bid request to CDN)), the bid requests comprising information relating to the data object and requesting the plurality of CDN nodes in the CDN to provide a bid value for serving or caching the data object (Table I and [56]: The request could be in the form of a bid message that could indicate content object, recipient address, recipient network, and/or other options. Requests for real time and advance quotes are received by the analysis interface 330 from various content originators 106 (i.e. bid request containing content object information)), 
determine a best bid from one or more bid values received in response to the transmitted bid requests ([69]: The URI rewriter 308 receives the various quote messages from the various CDNs 110 and chooses one with any options (i.e. choose the best bid), [0058-0060]), and 
use the at least one transmitter to redirect or forward the data object request to the CDN node in the CDN which transmitted the best bid ([69]: The URI rewriter 308 receives the various quote messages from the various CDNs 110 and chooses one with any options. A Redirect URI is formulated by the URI rewriter that is directed to a particular CDN 110 and selects certain options that are expressed in the Redirect URI. Some embodiments could have the content originator 106 convey some options separate from the URI in a message to the CDN 110 (i.e. redirect URI to chosen CDN)).
Raciborski however does not explicitly teach request the CDN node in the CDN which transmitted the best bid to cache the data object.
	Yoo teaches request the CDN node in the CDN which transmitted the best bid to cache the data object ([23-26]: In block 210, the server receives a request to pre-cache content. In block 230, the server selects a first content item associated with the received request. If the request includes a list of URLs, then the server may select the first URL in the list. In block 270, the server retrieves the selected content item from a source location. In block 280, the server stores the retrieved content item in a data store associated with the cache server (i.e. receiving request to cache content)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raciborski to incorporate the teachings of Yoo and request the CDN node in the CDN which transmitted the best bid to cache the data object. One of ordinary skilled in the art would have been motivated to combine the teachings in order to cache data for responding to future requests without retrieving item from the server (Yoo, [29]).

Regarding Claims 13 and 15, they do not teach or further define over claims 1. Therefore, claim 13 and 15 are rejected for the same reason as set forth above in claim 1.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Raciborski in view of Yoo further in view of Khan et al. (US 2007/0133570 A1, hereinafter Khan).
 
Regarding claim 2, Raciborski in view of Yoo teaches the system of claim 1.
Raciborski in view of Yoo however does not teach wherein the at least one processor is configured to use the at least one transmitter to transmit the data object to 25the CDN node in the CDN which transmitted the best bid.
Khan teaches wherein the at least one processor is configured to use the at least one transmitter to transmit the data object to 25the CDN node in the CDN which transmitted the best bid (fig. 4(208-210) and [59]: Block 208 may select one or more intermediaries to forward the digital object to one or more destination nodes based, at least in part, on one or more received bids. [61]: Upon selecting an intermediary to forward a digital object to a destination node, the source node and/or proxy server may initiate the selected intermediary to forward data packets carrying the digital object to one or more destination nodes (i.e. transmit the data packets to intermediary which transmitted best bid)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raciborski in view of Yoo to incorporate the teachings of Khan and transmit data object to node which transmitted best bid. One of ordinary skilled in the art would have been motivated to combine the teachings in order to forward digital object to one or more destination nodes (Khan, [51]).

Regarding claim 3, Raciborski in view of Yoo and Khan teaches the system of claim 2. 
Yoo further teaches wherein the at least one processor is configured to use the at least one transmitter to transmit a request for the data object to a content provider server if the data object is not stored in a 30memory of the system and use the at least one receiver to receive the data object from the content provider server ([28]: the component determines whether the requested content item is available in a cache. Continuing in decision block 330, if the item is found in the cache, then the component jumps to block 360, else the component continues at block 340. The component retrieves the item by requesting the item from a server (i.e. if the data is not stored in cache, request and receive from the server)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raciborski in view of Yoo and Khan to further incorporate the teachings of Yoo and transmit a request for data object to a content provider server if data object is not stored in a memory of system and receive data object from content provider server. One of ordinary skilled in the art would have been motivated to combine the teachings in order to cache data for responding to future requests without retrieving item from the server (Yoo, [29]).

Claim 4, 6, 10-11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raciborski in view of Pallister (US 2003/0195813) further in view of Yoo et al. (US 2011/0131341 A1, hereinafter Yoo).

Regarding claim 4, Raciborski teaches a content delivery network (CDN) node for providing a bid for serving or caching a data object (fig. 1A(110) – each CDN have at least one node), the CDN node comprising: 
at least one receiver; at least one transmitter; and at least one processor ([16]), 
wherein the CDN node is comprised in a CDN (fig. 1A(110)), and wherein the at least one processor is configured to: 
use the at least one receiver to receive a bid request from another system ([56]: The analysis engine 312 communicates with an analysis interface 330 of the CDN 110. Requests for real time and advance quotes are received by the analysis interface 330 from various content originators 106.), the bid request comprising information relating to the data object (Table I and [56]: The request could be in the form of a bid message that could indicate content object, recipient address, recipient network, and/or other options.) and requesting the CDN node to provide a bid value for serving or caching a data object ([56]: Requests for real time and advance quotes are received by the analysis interface 330 from various content originators 106.), 
determine the bid value in response to the request, the bid value being determined by taking multiple parameters into account ([56]: The quote could be part of a message that indicates pricing for the options and could include alternative pricing options. Table II is one example of a quote message issued in response to a bid message. [59]: The content originator 106 asks for three latency options, three QoS options, and two packet loss options in this example. The CDN 110 will try to provide this number of various options according to these requests (i.e. determine bid value based on request)), 
(31 2)91 3-0001use the at least one transmitter to transmit the bid value to the other system ([59]: The URI rewriter 308 receives the various quote messages from the various CDNs 110 (i.e. CDN node in CDN transmits the quote)), wherein the at least one processor is further configured to use the at least one transmitter to serve the data object to a requestor in response to receiving a data object request ([62]: The delivery interface 338 receives redirect URIs that are formulated to cause the CDN 110 to serve the particular content object. The redirect URI may include the bid identifier, a recipient address, content object information and delivery options (i.e. CDN serve content object)), the data object request identifying the data object ([62]: The redirect URI may include content object information and delivery options.).
Raciborski however does not teach wherein different weights are applied to the values of the multiple parameters; the at least one processor is further configured to cache the data object in a memory of the CDN node in response to receiving a data object or cache request identifying the data object.
	Pallister teaches wherein different weights are applied to the values of the multiple parameters (fig. 3(P330-P350) and [24-25, 31-32]: The web service provider 300 sets the weight of the fields in the database 310 to determine which of the factors are most important for its business. A number of variables/parameters may also be tracked, and in the stock quote service example, the parameters include a current transaction rate, maximum transaction rate and current price offered to previous customer(s). The web service provider 300 may, for example, use its leftover bandwidth for other purposes, so running at capacity is not important.  Accordingly, the weight for the field(s) related to bandwidth is set to low. When the web service provider 300 receives a bid request from the potential customer 100, it uses the information in the bid request and information stored in the database 310 to determine if a bid is to be assembled and issued.  Specifically, the weight and value of the fields, along with parameters tracked by the web service provider 300, are utilized in determining whether a bid is to be assembled. The web service provider uses information about its current available bandwidth, capacity, current going price, etc., to create a "current service value" (CSV) rating. The bid is assembled using the CSV, CBV and information in the bid request (i.e. different weights are applied for different parameters to determine CSV and further the bid)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raciborski to incorporate the teachings of Pallister and different weights are applied to the values of the multiple parameters. One of ordinary skilled in the art would have been motivated to combine the teachings in order to determine the factors that are most important for business (Pallister, [24]).
Raciborski in view of Pallister however does not teach the at least one processor is further configured to cache the data object in a memory of the CDN node in response to receiving a data object or cache request identifying the data object.
	Yoo teaches the at least one processor is further configured to cache the data object in a memory of the CDN node in response to receiving a data object or cache request identifying the data object ([23-26]: In block 210, the server receives a request to pre-cache content. In block 230, the server selects a first content item associated with the received request. If the request includes a list of URLs, then the server may select the first URL in the list. In block 270, the server retrieves the selected content item from a source location. In block 280, the server stores the retrieved content item in a data store associated with the cache server (i.e. cache content in response to receiving request including URL)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raciborski in view of Pallister to incorporate the teachings of Yoo and cache the data object in a memory of the CDN node in response to receiving a data object or cache request identifying the data object. One of ordinary skilled in the art would have been motivated to combine the teachings in order to cache data for responding to future requests without retrieving item from the server (Yoo, [29]).

20	Regarding claim 6, Raciborski in view of Pallister and Yoo teaches the CDN node of claim 4. 
Raciborski teaches wherein the at least one processor is 25configured to determine the bid value based on whether the CDN node wants to cache the data object in response to receiving a request to cache the data object ([58-59]: The content originator 106 asks for three latency options, three QoS options, and two packet loss options in this example. The CDN 110 will try to provide this number of various options according to these requests, but may not be able to in all circumstances. The price of each option is presented in the quote message (i.e. quote is provided based on if the CDN wants to cache the content). [3]: The CDN may host, mirror or cache the content as well as deliver it to a requesting party.).
Raciborski however does not teach cache the data object in response to receiving a request to cache the data object.
	Yoo teaches cache the data object in response to receiving a request to cache the data object ([23-26]: In block 210, the server receives a request to pre-cache content. In block 230, the server selects a first content item associated with the received request. If the request includes a list of URLs, then the server may select the first URL in the list. In block 270, the server retrieves the selected content item from a source location. In block 280, the server stores the retrieved content item in a data store associated with the cache server (i.e. cache content in response to receiving request including URL)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raciborski in view of Pallister and Yoo to further incorporate the teachings of Yoo and cache the data object in response to receiving a request to cache the data object. One of ordinary skilled in the art would have been motivated to combine the teachings in order to cache data for responding to future requests without retrieving item from the server (Yoo, [29]).

Regarding claim 10, Raciborski in view of Pallister and Yoo teaches the CDN node of claim 4.
Yoo further teaches wherein the at least one processor is 10configured to use the at least one transmitter to request the data object from the other system, from a location identified in the data object request or from a location identified in the cache request ([27-28, 30]: The request may identify content in a variety of ways, such as through a URL used to access the content. The component determines whether the requested content item is available in a cache. Continuing in decision block 330, if the item is found in the cache, then the component jumps to block 360, else the component continues at block 340. The component retrieves the item by requesting the item from a server (i.e. if the data is not stored in cache, request and receive from the server using the URL provided as described in [30])) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raciborski in view of Pallister and Yoo to further incorporate the teachings of Yoo and request data object from other system, from a location identified in data object request. One of ordinary skilled in the art would have been motivated to combine the teachings in order to cache data for responding to future requests without retrieving item from the server (Yoo, [29]).

Regarding claim 11, Raciborski in view of Pallister and Yoo teaches the CDN node of claim 4.
Raciborski further teaches wherein the at least one processor is 15configured to determine the bid value based on at least one of the following parameters: 
availability of resources in the CDN node; 
availability of the data object in one or more memories of the CDN node; 
content provider of the data object;  
20proprietor of the other system ([56-57]: Table I shows one example of what a real time bid message might contain. Once the quotes are produced, they are returned to the requesting content originator 106 (i.e. produce quotes based on bid message. Table I shows that bid message containing domain of content object which is the proprietor)); 
expected popularity of the data object; and 
content type of the data object. 

Regarding Claims 14 and 16, they do not teach or further define over claim 4. Therefore, claim 14 and 16 is rejected for the same reason as set forth above in claim 4.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Raciborski in view of Pallister and Yoo further in view of Drake et al. (US 2013/0290124 A1, hereinafter Drake).

Regarding claim 9, Raciborski in view of Pallister and Yoo teaches the CDN node of claim 6. 
Raciborski in view of Pallister and Yoo however does not teach teaches wherein the at least one processor is configured to only transmit the bid value to the other system if the data object is not stored in a memory of the CDN node.
Drake further teaches wherein the at least one processor is configured to only transmit the bid value to the other system if the data object is not stored in a memory of the CDN node ([23]: An automated auction system may be utilized to allow a content publisher to make CDN providers aware of upcoming storage and traffic requirements. The CDN providers may then each evaluate their respective ability to provide content delivery based on the forecasted requirements of the content publisher. The various CDN providers may then provide bids to the automated auction system (i.e. bid is provided based on if the CDN providers wants to store content and it is not already stored)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raciborski in view of Pallister and Yoo to incorporate the teachings of Drake and transmit bid value if the data object is not stored in memory of CDN node. One of ordinary skilled in the art would have been motivated to combine the teachings in order for CDN providers to provide bids based on their ability to provide content delivery according to requirement (Drake, [23]).

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over   Raciborski in view of Pallister and Yoo further in view of Dutton et al. (US 2012/0278549 A1, hereinafter Dutton).

Regarding claim 7, Raciborski in view of Pallister and Yoo teaches the CDN node of claim 4.
Raciborski in view of Pallister and Yoo however does not teach wherein the at least one processor is 30configured to determine the bid value based on whether the CDN node wants to cache the data object in response to receiving a request to serve the data object.
Dutton teaches wherein the at least one processor is 30configured to determine the bid value based on whether the CDN node wants to cache the data object in response to receiving a request to serve the data object ([24]: each node calculates a bid value that reflects how much it will cost for that node to write a digital object, read a digital object or replicate a digital object (cost to keep a copy on that node). Node bids for these write, read and replicate requests by submitting a bid to the primary access node that is requesting bids from all available nodes. A bid is a numerical value and the lower the bid, the better the chance that the node will win the chance to service the request (i.e. node determines bid based on if it wants to keep a copy of digital object when receiving request to read, write or replicate request))
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raciborski in view of Pallister and Yoo to incorporate the teachings of Dutton and determine bid value based on whether CDN node wants to cache data object in response to receiving a request to serve data object. One of ordinary skilled in the art would have been motivated to combine the teachings in order to reflect cost for node to read, write or replicate a digital object (Dutton, [24]).

Regarding claim 8, Raciborski in view of Pallister and Yoo teaches the CDN of claim 6. 
Raciborski in view of Pallister and Yoo however does not teach wherein the at least one processor is configured to determine a poor bid value if the data object is stored in a memory of the CDN node. 
Dutton teaches wherein the at least one processor is configured to determine a poor bid value if the data object is stored in a memory of the CDN node ([24-25]: A bidding process is used by which each node calculates a bid value that reflects how much it will cost for that node to write a digital object, read a digital object or replicate a digital object (cost to keep a copy on that node). [55-56]: A node will only bid if one of its volumes actually stores the digital object required. Factors used to calculate a read bid value for the node include: which type of volumes store the object. PAN chooses one of the responding nodes based upon the lowest bid (i.e. node will bid low if it stores the digital object)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raciborski in view of Pallister and Yoo to incorporate the teachings of Dutton and determine poor bid value if data is stored in a memory of CDN node. One of ordinary skilled in the art would have been motivated to combine the teachings in order to reflect cost for node to read, write or replicate a digital object (Dutton, [24]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Raciborski in view of Pallister and Yoo further in view of Khan et al. (US 2007/0133570 A1, hereinafter Khan).

Regarding claim 12, Raciborski in view of Pallister and Yoo teaches the CDN node of claim 4.
Raciborski in view of Pallister and Yoo however does not teach wherein the at least one processor is 25configured to determine the bid value based on at least one of the following parameters relating to the requestor identified in the data object request: location of the requestor; network access provider of the requestor; and time it takes data to travel from the CDN node to the requestor. 
Khan teaches teach wherein the at least one processor is 25configured to determine the bid value based on at least one of the following parameters relating to the requestor identified in the data object request: location of the requestor ([54]: predefined fields specify terms of a bid request for the service of transmitting a digital object to a destination node. Such predefined fields may be used for providing information to a bidding party such as, size of the digital object to be transmitted (e.g., in bits, bytes, cells, packets, etc.), destination address(es). [58]: source node and/or proxy server may receive one or more bids from one or more intermediaries expressing an ability and/or willingness to forward a digital object to one or more destination according to terms set forth in the one or more received bids (i.e. bids are determined according to the terms in the bid request, where term includes the destination address. Therefore, bid is determined based on the location of the data object)); 
network access provider of the requestor; and time it takes data to travel from the CDN node to the requestor
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raciborski in view of Pallister and Yoo to incorporate the teachings of Khan and determine bid value based on location of the requestor (destination). One of ordinary skilled in the art would have been motivated to combine the teachings in order to forward digital object to one or more destination nodes (Khan, [51]).
 
Additional References
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Condict et al., US 2018/0173426 A1: OBTAINING BIDDING FOR VOLUMES IN A STORAGE AREA NETWORK.
b. Kasiolas et al., US 2007/0088703 A1: Peer-to-peer auction based data distribution.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUJANA KHAKURAL/Examiner, Art Unit 2453 


/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453